DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-10,12-14,17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vardhan et al(US 2017/0063750).
Claim 1: Vardhan disclose receiving by a computing device and from a sensor, information indicating an occurrence of an event (fig.1,#130,150,160,110; proximity sensor; page 2[0028-0031]; sensor device receives location of the user device, motion speed, using camera to identify user present) and determining based on occurrence of the event, an action to protect data accessible via a user device in (page 11[0149-0150]; action is selected how data should be protected such as encrypting data based on event). Vardhan disclose comparing a location of the user device and a location associated with the event and causing based on comparing the user device to perform the action in (page 2[0026];page 
Claim 3: Vardhan disclose action comprises encrypting the data in (page 11[0150]).
Claim 4: Vardhan disclose data is stored on the user device and one or more other computing devices and wherein the action comprises deleting the data from the user device in (page 11[0150]).
Claim 5: Vardhan disclose preventing access to the data via the user device and providing access, via the user device, to second data different from the data in (page 7[0083-0084]).
Claim 6: Vardhan disclose sending by the computing device to a second computing device located remotely from the premises, a notification indicating the occurrence of the event in (page 7[0088]).
Claim 7: Vardhan disclose notification comprises a video recording corresponding to the event in (page 2[0030]).
Claim 8: Vardhan disclose event comprises movement of an individual, different from the user, to a region of a premises, and wherein the action comprises locking the user device in (fig.1,#150,160,140; page 2[0029]).
Claim 9: Vardhan disclose unlocking based on a determination that the individual has left the region, the user device in (page 2[0030-0031]).
Claim 10: Vardhan disclose wherein the premises comprises the location associated with the event, wherein the event comprises unauthorized access to the premises by a person and wherein the action comprises encrypting the data in (page 11[0150]).
Claim 12: Vardhan disclose receiving by a computing device, information indicating an occurrence of an event associated with a premises and determining based on occurrence of the
event(fig.1,#130,150,160,110; proximity sensor; page 2[0028-0031]; sensor device receives location of the user device, motion speed, using camera to identify user present), an action to protect data in (page 
Claim 13: Vardhan disclose event comprises detection of malware, and wherein the action comprises disconnecting the one or more networks in (Page 5[00626-0067]).
Claim 14: Vardhan disclose action comprises logging out of one or more accounts that are accessible via the one or more additional computing devices in (page 2[0031]).
Claim 17: Vardhan disclose receiving by a computing device, information indicating an occurrence of an event associated with a premises and determining based on occurrence of the event(fig.1,#130,150,160,110; proximity sensor; page 2[0028-0031]; sensor device receives location of the user device, motion speed, using camera to identify user present), an action to prevent access to data in (page 11[0149-0150]; action is selected how data should be protected such as encrypt data based on event or locking the device). Vardhan disclose determining a location of a user device associated with the premises and based on the occurrence of the event and on the location of the user device, causing the user to perform the action in (page 2[0026];page 4[0053],[0055];fig.1; user device#110 or 160 performs action according to location of the user device and location associated with event such as locking the device or encrypting the data notification).
Claim 18: Vardhan disclose action comprises encrypting the data in (page 11[0150]).
Claim 19: Vardhan disclose action comprises deleting the data from the user device in (page 11[0150]).
.
Allowable Subject Matter
Claims 2,11,15,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Applicant’s Arguments
The previous ground of rejection based on Du is withdrawn in view of applicant's argument filed 3/1/2021. However, newly discovered prior art has necessitated new grounds of rejection. The delay in citation of newly discovered prior art is regretted.
USPTO Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/HOSUK SONG/Primary Examiner, Art Unit 2435